Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19    PageID.71    Page 1 of 24



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

REID BIGLAND,

       Plaintiff,
vs.                                             Case No. 19-cv-11659
                                                Hon. Gershwin A. Drain
                                                Mag. Stephanie Dawkins Davis
FCA NORTH AMERICA HOLDINGS, LLC,
a Delaware Corporation, FCA US LLC, a foreign
corporation, and FIAT CHRYSLER
AUTOMOBILES, N.V., a foreign corporation,
jointly and severally,

      Defendants.
 __________________________________________________________________
DEBORAH GORDON LAW                       SULLIVAN AND CROMWELL LLP
Deborah L. Gordon (P27058)               Jacob Eden Cohen
Elizabeth A. Marzotto Taylor (P82061)    Attorney for Defendants
Attorneys for Plaintiff                  125 Broad Street
33 Bloomfield Hills Parkway, Suite 220   New York, New York 10004
Bloomfield Hills, Michigan 48304         (212) 558-3262
(248) 258-2500                           cohenja@sullcrom.com
dgordon@deborahgordonlaw.com
emarzottotaylor@deborahgordonlaw.com     MILLER, CANFIELD, PADDOCK AND
                                         STONE, PLC
                                         Thomas W. Cranmer (P25252)
                                         Attorney for Defendants
                                         840 W. Long Lake Road, Suite 200
                                         Troy, Michigan 48098
                                         cranmer@millercanfield.com

                                         SULLIVAN AND CROMWELL LLP
                                         Julia Marie Jordan
                                         Attorney for Defendants
                                         1700 New York Ave., N.W., Suite 700
                                         Washington, DC 20006
                                         (202) 293-6330
                                         jordanjm@sullcrom.com
__________________________________________________________________
 FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19         PageID.72   Page 2 of 24



      Plaintiff Reid Bigland, by his attorneys Deborah Gordon Law, complains

against Defendants FCA North America Holdings, LLC, a Delaware Corporation,

FCA US LLC, a foreign corporation, and Fiat Chrysler Automobiles, N.V., a

foreign corporation, as follows:

                        JURISDICTION AND PARTIES

      1.     This is an action for violations of Michigan’s Whistleblower

Protections Act M.C.L. § 15.361 et. seq., The Dodd-Frank Wall Street Reform and

Consumer Protection Act, and for other tort claims. Defendants have retaliated

against Plaintiff by withholding approximately 90% of his compensation because

of his participation in a U.S. Securities Exchange Commission (“SEC”)

investigation into FCA, and because he exercised his legal right to sell his shares of

FCA stock in 2018, which highly irritated the Defendants.

      2.     Plaintiff Reid Bigland at all times pertinent hereto was a citizen of

Oakland County, Michigan.

      3.     Defendants FCA North America Holdings LLC, FCA US LLC, and

Fiat Chrysler Automobiles N.V. are foreign companies doing business in Oakland

County, Michigan.

      4.     Defendant FCA North America Holdings, LLC is an automotive

company located at 1000 Chrysler Drive, Auburn Hills, MI 48326, and is a

subsidiary of Defendant Fiat Chrysler Automobiles N.V.


                                          1
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19         PageID.73       Page 3 of 24



       5.     Defendant FCA US LLC is an automotive company located at 1000

Chrysler Drive, Auburn Hills, MI 48326, and is a subsidiary of Defendant Fiat

Chrysler Automobiles N.V.

       6.     The events underlying this action occurred in this District.

       7.     Defendants removed this case to this Court on or about June 5, 2019.

       8.     This Court has personal jurisdiction over Defendants because they do

business and can be found within this District.

       9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Defendants may be found within this District, and the events giving rise to this

Complaint occurred in this District; namely, Plaintiff was employed and retaliated

against, in this District.

                                       FACTS

                         Plaintiff’s Work History: 1997-2019

       10.    For 22 years, Plaintiff has been a dedicated, high performing

employee of what is now Defendant Fiat Chrysler Automotive, N.V.

       11.    In 1997, Plaintiff joined the company as the Director of Human

Resources for Western Star Trucks in Kelowna, British Columbia, Canada.

       12.    By 2001, Plaintiff was promoted to the Director of U.S. Sales for

Western Star Trucks.




                                           2
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19        PageID.74   Page 4 of 24



      13.   Between 2001 and 2006, Plaintiff held the positions of Director of

Vocational Truck Sales, General Manager of Dealer Operations for Freightliner

North America, and President of Freightliner Custom Chassis Corporation.

      14.   In 2006, Plaintiff was promoted to the position of Chairman,

President, and CEO of Daimler Chrysler Canada, a position he still holds currently,

now under the title of Chairman, President, and CEO of Fiat Chrysler Canada.

      15.   Since 2006, Plaintiff has been the Chairman of the Fiat Chrysler

Canada Board of Directors.

      16.   Plaintiff was a member of the original Fiat Chrysler North America

management team formed on June 10, 2009, the first day Fiat officially merged

with Chrysler.

      17.   Between 2009 and 2018, Plaintiff reported directly to the Global Fiat

Chrysler CEO, Sergio Marchionne. From 2018 to the present, Plaintiff reported to

Marchionne’s successor, Michael Manley.

      18.   Plaintiff is also an original member of the Group Executive Council

and Group Product Committee formed in August 2011. These are the highest

executive decision-making bodies in the company, comprising the 20 most senior

executives globally within Fiat Chrysler, and are chaired by the Global Fiat

Chrysler CEO. Plaintiff receives an additional $200,000 a year (included in his

base salary) for performing this service for the company.


                                         3
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19        PageID.75   Page 5 of 24



      19.      In 2011, Plaintiff was named Head of U.S. Sales for Fiat Chrysler

Automobiles N.V., a position he still currently holds. From 2015 to the present,

Plaintiff also held the position of Head of U.S. Fleet Operations under his role as

Head of U.S. Sales.

      20.      Between 2011 and 2013, Plaintiff was named CEO of the Dodge

Brand, and between 2013 and 2015, Plaintiff was named CEO of the Ram Brand.

Between 2015 and 2018, Plaintiff was the Head of Alfa Romeo North America,

and the Global CEO of Maserati.

      21.      Plaintiff has been a member of the Fiat Chrysler U.S. Board of

Directors since 2014.

      22.      In October 2014, shares of Fiat Chrysler stock first became available

to trade on the New York Stock Exchange.

      23.      Under Plaintiff’s leadership, in 2015, Fiat Chrysler Canada became

the number one selling vehicle company in Canada for the first time in the

company’s 90-year history.

      24.      Between 2016 and 2018, Plaintiff simultaneously held seven major

executive positions supporting three organizations in Windsor, Ontario, Canada;

Auburn Hills, Michigan; and Modena, Italy:

      •     Chairman, President, and CEO of Fiat Chrysler Canada;
      •     Head of US Sales;
      •     Global Head of Alfa Romeo;
      •     Global CEO of Maserati;
                                          4
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19       PageID.76    Page 6 of 24




      • Global Head of Maserati Sales;
      • Head of Alfa Romeo North America; and
      • Head of US Fleet Operations.

      25.      In 2017, Fiat Chrysler Automobiles N.V. achieved its highest annual

profit ever. Approximately 95% of the 2017 annual profit came from the U.S.,

Canada, and the Maserati brand. Plaintiff played a significant role in each of these

areas of the company.

      26.      Between 2014 and 2018, the North American Region, where Plaintiff

played a large role, delivered approximately 90% of Fiat Chrysler Automobiles

N.V.’s global profitability, and was the only Region to exceed its five-year

business plan objectives.

      27.      In 2018, FCA US LLC achieved its highest retail sales in 17 years,

was the fastest growing automaker in the United States, and gained more year-

over-year market share than any other manufacturer. The U.S. region also achieved

a record annual profit in 2018.

      28.      In 2018, Plaintiff was named Global Head of the Ram Brand, in

addition to his other positions.

      29.      Plaintiff’s current positions are:

      •     Chairman, President, and CEO of Fiat Chrysler Canada;
      •     Head of US Sales;
      •     Head of US Fleet; and
      •     Global Head of the Ram Brand.


                                             5
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19       PageID.77   Page 7 of 24



      30.    Plaintiff also currently serves as a member of the following

Committees for Defendants FCA North America Holdings, LLC and FCA US,

LLC: Product Committee, Industrial Committee, and Commercial Committee.

These committees govern the company’s North American Operations, and have

historically been chaired by the Global CEO of Fiat Chrysler.

      31.    As set forth below, in March, 2019, Defendants made a decision to

withhold approximately 90% of Plaintiff’s compensation package due to him for

his work in 2018. In fact, Plaintiff’s performance in 2018 was excellent; there is

nothing in writing (or otherwise) to the contrary.

      32.    In spite of the drastic diminution of his pay, Plaintiff continues to

work extraordinarily hard and successfully for Defendant companies.

                      Plaintiff’s Compensation: 1997-2018

      33.    Plaintiff’s compensation package reflects his demonstrated history of

dedication to the company, high-level of responsibility, and excellent performance.

      34.    Since 1997, Plaintiff’s compensation has consisted of three

components: base pay; an annual bonus; and a “Long Term Incentive” (stock

payout) payment.

      35.    Plaintiff’s performance has always been excellent, and his continued

advancement is evidence of that. He has always received an annual bonus (except

for 2009-2012, when executive level bonuses were restricted by the terms of the


                                          6
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19         PageID.78    Page 8 of 24



U.S. government “bail-out” conditions). As set forth above, the business units

Plaintiff has managed have been very successful, and his level of responsibility has

increased exponentially over time.

        36.   Annual bonuses are awarded in the first quarter of every year, and

reflect an employee’s performance during the prior year. For example, Plaintiff

received an annual bonus in the first quarter of 2018 reflecting his performance

throughout the 2017 year.

        37.   Annual bonuses are generally a percentage of an employee’s base

salary, depending on his level within the company.

        38.   Plaintiff received a stock payout each year between 1997 and 2018, or

accrued a stock award that was in the process of being vested.

        39.   The “Long Term Incentive” award consists of performance share units

and restricted share units of company stock awarded to employees, including

Plaintiff, with a portion of these shares generally vesting every year.

        40.   Performance share units, which are tied to an employee’s

performance, vest annually, typically in March. For example, Plaintiff’s

performance share units awarded for his performance in 2017 vested in March of

2018.




                                          7
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19          PageID.79    Page 9 of 24



         41.   Restricted share units, which are linked to continued employment with

the company, are also granted each year, and vest in installments following each

grant.

         42.   Plaintiff has always remained free to hold, sell, transfer, or otherwise

dispose of his shares in the company at his discretion (except during the company’s

periodic trading “blackout periods”).

         43.   Plaintiff received stock payouts each year in 2016, 2017, and 2018. As

in previous years, in or around March 2019, Plaintiff was due to receive his stock

payouts and bonus payments for his performance during 2018.

         44.   On March 8, 2019, Plaintiff was advised that those payments would

be withheld indefinitely.

                Defendants’ Monthly Sales Reporting: 2016-present

         45.   The SEC investigation described in ¶ 1 relates to FCA’s method of

reporting monthly sales beginning the period 1989 – mid 2016.

         46.   When Plaintiff became Head of U.S. Sales in 2011, he inherited a

system used to report monthly sales that had been in place since approximately

1989.

         47.   Due to litigation filed by a dealership owner and investors regarding

Defendants’ monthly sales reporting, from approximately January through May




                                           8
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19        PageID.80   Page 10 of 24



2016, Defendants’ Internal Audit and Legal departments analyzed Defendants’

monthly sales reporting practices, and found no wrongdoing.

      48.   Regardless,   in   early   summer       2016,    Defendants’,   at   the

recommendation of their outside counsel, “self-reported” their methodology for

reporting monthly sales to the U.S. Securities Exchange Commission (“SEC”).

      49.   In July 2016, Defendant Fiat Chrysler Automobiles N.V. voluntarily

changed its system for reporting monthly sales, and “restated” its monthly sales

numbers for the previous five years to reflect its new reporting methodology. Any

alleged issues with Defendants’ monthly sales reporting protocol ended in July

2016 when they voluntarily changed their methodology.

      50.   Plaintiff was excluded from the process of devising the new monthly

sales reporting methodology, and was only advised that Defendants were

considering a number of different methods to use.

      51.   The SEC has never required monthly sales reporting. Defendants will

discontinue monthly sales reporting effective July 2019, as many major automotive

manufacturers have already done.

     The SEC Investigates Defendants’ Monthly Sales Reporting Process

      52.   Based only on Defendants’ “self-report,” in or about May 2017, the

SEC began an investigation into Defendants’ former monthly sales reporting

practices which had ended in 2016.


                                        9
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19         PageID.81    Page 11 of 24



      53.     As part of this investigation, Plaintiff was requested by the SEC to

meet. For two days in Plaintiff and testified at length under oath about Defendants’

monthly sales reporting.

      54.     In pertinent part, Plaintiff testified under oath before the SEC that the

monthly sales reporting practices at issue were in place long before he became

Head of U.S. Sales, and that he merely followed these practices; that monthly sales

reporting was immaterial to investors and stock prices; and that the company

mainly intended its monthly sales numbers as a tool to motivate and build

confidence amongst the salesforce and dealers in the wake of the company’s

bankruptcy.

      55.     Defendants were, at all times, well aware that the SEC was looking

into the pre-July 2016 monthly sales reporting methodology, and whether it had

any improper impact on investors.

      56.     In late 2018, presumably as a way to wrap up their investigation with

some result, the SEC suggested to Plaintiff that he admit to some wrongdoing as to

Defendants’ monthly sales reporting. The SEC also suggested a resolution

involving some penalty to FCA.

      57.     Because Plaintiff had not engaged in any wrongdoing, and there was

no wrongdoing, he declined to do so.




                                          10
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19         PageID.82   Page 12 of 24



                         Plaintiff’s White Paper to the SEC

      58.      As of late 2018, it was clear to Plaintiff that the SEC did not have an

accurate understanding of Defendants’ reporting methodologies, or the derivation

thereof prior to Plaintiff’s involvement.

      59.      Accordingly, to ensure that the SEC had all relevant information,

Plaintiff submitted a White Paper to the SEC in early 2019 which thoroughly set

forth the monthly sales reporting methodology he inherited and his use of this

protocol, and also summarized what he had testified to before the SEC in his

meetings with them.

      60.      Prior to providing his White Paper to the SEC in January 2019,

Plaintiff gave a draft to Defendants.

      61.      Plaintiff’s White Paper contained a detailed account of Plaintiff’s

knowledge of Defendants’ monthly sales reporting methodology, which had been

in place and widely utilized since the late 1980s; and that this methodology was

widely known of throughout FCA, including by the Global Fiat Chrysler CEO,

Sergio Marchionne and Global Fiat Chrysler CFO, Richard Palmer. Plaintiff

explained that the administrative monthly sales reporting methodology was

extremely transparent and well-known throughout Defendant companies.

      62.      In sum, Plaintiff’s White Paper sets forth the following facts and

conclusions:


                                            11
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19      PageID.83     Page 13 of 24



            a.     Plaintiff did not invent or manipulate Defendants’ monthly

      sales reporting methodology, which had been in place since the late 1980s;

      the protocol was completely institutionalized with systems built to support it

      before and throughout Plaintiff’s tenure as Head of U.S. Sales;

            b.     Defendants’ monthly sales reports had no appreciable impact on

      investors;

            c.     Neither   Defendants’     previous   monthly    sales   reporting

      methodology, nor Plaintiff’s use of this protocol were improper; Plaintiff

      administered the protocol in accordance with guidance and best practices he

      received from Defendants, including the Global CEO;

            d.     Both the monthly sales reporting methodology and Plaintiff’s

      use of it were well-documented and well-known throughout the FCA

      organization; and

            e.     Defendants’ most senior executive and leadership levels,

      including Marchionne and Palmer, were well aware of the methodology

      throughout the period in question; Plaintiff referenced specific emails,

      reports, and documents demonstrating this fact; he had taken his direction

      from them.




                                        12
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19       PageID.84   Page 14 of 24



                      Defendants Retaliate Against Plaintiff

      63.    When Defendants received Plaintiff’s White Paper in January 2019,

they became aware of the full scope of Plaintiff’s participation in the SEC’s

investigation and the position he was taking.

      64.    Defendants learned that Plaintiff set forth verbally and in writing his

detailed knowledge that he did not devise, but had in fact only administered

Defendants’ long-standing protocol for reporting monthly sales, and that he had

not improperly manipulated this methodology.

      65.    Plaintiff’s unwillingness to act as a scapegoat for Defendants’ 30-year

practice which predated him, and his candor regarding Defendants’ knowledge of

this practice prior to and during his tenure as head of U.S. caused FCA to retaliate

against Plaintiff less than 2 months later by withholding his compensation.

      66.    With no fore-warning, on March 8, 2019, Global Human Resources

Chief Linda Knoll advised Plaintiff that Defendants had decided to indefinitely

“defer” his annual bonus for 2018 and payout of shares. Plaintiff has never been

advised of a specific reason for Defendants’ decision to withhold his

compensation, either verbally or in writing.

      67.    Defendants alluded to an “internal investigation” as to the SEC issues.

This explanation was clearly a pretext for retaliation.




                                          13
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19       PageID.85   Page 15 of 24



        68.   Defendants were fully aware of all the issues concerning monthly

sales reporting by the end of 2016, including those matters the government

inquired into. Nothing new had occurred or been brought forward since 2017. The

“investigation” Knoll referred to had been ongoing since 2016, and Plaintiff had

still received all of his compensation for 2016 in the first fiscal quarter of 2017;

and all of his compensation for 2017 in the first quarter of 2018. He expected to

receive both these elements of his compensation for 2018 in the first quarter of

2019.

        69.   Defendants also admitted that Plaintiff’s compensation was withheld,

in part, because Defendants were angry that Plaintiff had recently exercised his

legal right to sell his vested shares in the company.

        70.   On March 8, 2019, Knoll told Plaintiff he was the “only person” in the

company who had sold all of his shares.

        71.   Plaintiff was subsequently told by the Global CEO and Defendants’

outside counsel that the FCA Compensation Committee was “concerned” about his

“recent sales of all his shares.”

        72.   As a result of Defendants’ “deferral” of Plaintiff’s “Long Term

Incentive” shares, he is ineligible to receive the May 2 and 30, 2019 special

dividends payable on these shares, which, upon information and belief, amounted

to another approximately $1.8 million.


                                          14
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19       PageID.86    Page 16 of 24



       73.   Upon information and belief, Defendants intend to withhold these

payments from Plaintiff, and instead offer them, in part, as fines or settlements to

the SEC at Plaintiff’s direct expense, and/or to suggest to the SEC that they should

be exonerated from further responsibility because they took this action against

Plaintiff.

                                  COUNT I
                Violation of the Whistleblowers’ Protection Act

       74.   Plaintiff realleges all prior paragraphs as if they were fully set forth

herein.

       75.   Plaintiff was an employee and Defendants FCA North America

Holdings LLC, FCA US LLC, and Fiat Chrysler Automobiles N.V. were his

employers covered by and within the meaning of the Whistleblowers’ Protection

Act, MCL 15.361 et seq. (WBPA).

       76.   Defendants withheld most of Plaintiff’s 2018 compensation from him

because he participated in the SEC’s investigation of Defendants’ monthly sales

reporting practices, and in pertinent part refused to allow himself to become a

scapegoat for Defendants’ long-standing reporting practices which predated him by

reporting the full scope of this information to the SEC.

       77.   Defendants knew not only that Plaintiff participated in the SEC’s

investigation, but also what he testified to before the SEC and wrote of in his



                                         15
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19        PageID.87    Page 17 of 24



White Paper. Defendants received a draft of Plaintiff’s white paper (which also

summarized his verbal discussions) in or around early 2019.

       78.    The WPBA prohibits retaliation against employees “who participate

in hearings, investigations, … or court actions.”

       79.    The retaliatory conduct of Defendant companies, their agents,

representatives, and employees, including in committing, directing and/or

condoning      the   withholding   of   Plaintiff’s   compensation      violated   the

Whistleblower’s Protection Act.

       80.    Defendants’ actions, and those of their agents, representatives, and

employees, were intentional, wanton, willful, malicious and taken in bad faith, in

deliberate disregard of and with reckless indifference to the rights and sensibilities

of the Plaintiff.

       81.    As a further direct and proximate result of Defendants’ wrongful acts,

Plaintiff sustained injuries and damages including but not limited to: loss of

earnings, benefits, “Long Term Incentive” compensation (shares) and special

dividends, as well as earning capacity; mental anguish; anxiety about his future,

physical and emotional distress, humiliation and embarrassment; loss of

professional reputation; damage to his good name and reputation; and loss of the

ordinary pleasures of everyday life.




                                         16
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19        PageID.88    Page 18 of 24



                                    COUNT II
          Violation of the Dodd-Frank Wall Street Reform and Consumer
                                  Protection Act

       82.    Plaintiff realleges all prior paragraphs as if they were fully set forth

herein.

       83.    Plaintiff was an employee and Defendants FCA North America

Holdings LLC, FCA US LLC, and Fiat Chrysler Automobiles N.V. were his

employers covered by and within the meaning of the anti-retaliation provisions of

the Dodd-Frank Wall Street Reform and Consumers Protection Act (Dodd-Frank),

15 U.S.C. § 78u-6.

       84.    Plaintiff’s participation in the SEC’s investigation of Defendants’

monthly sales reporting practices clearly qualifies defendant as a whistleblower

under 15 U.S.C. § 78u-6(h).

       85.    Defendants’ withholding of compensation and other vengeful actions

at issue in this complaint constitutes prohibited retaliation for Plaintiff’s

whistleblowing activity under 15 U.S.C. § 78u-6(h)(1)(A).

       86.    Venue is proper in this Court under 15 U.S.C. § 78u-6(h)(1)(B)(i).

       87.    Because Dodd-Frank was designed to deter retaliatory actions against

a whistleblower aiding the SEC in an investigation, it requires that a prevailing

plaintiff    receive “2 times the amount of back pay otherwise owed            to the

individual, with interest” under 15 U.S.C. § 78u-6(h)(1)(C)(ii) and “compensation


                                          17
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19        PageID.89    Page 19 of 24



for litigation costs, expert witness fees, and reasonable attorneys’ fees” under 15

U.S.C. § 78u-6(h)(1)(C)(ii).

                                   COUNT III
                       Violation of Michigan Public Policy

      88.    Plaintiff realleges all prior paragraphs as if they were fully set forth

herein.

      89.    As set forth above, Plaintiff is eligible to be issued shares of

Defendants’ corporate stock as compensation in exchange for his services.

      90.    It is uncontested that according to well-established state and federal

legislative enactments, the shares of stock Plaintiff received as compensation were

freely transferrable. Moreover, Defendants knew that corporate shares provided as

compensation could be sold and transferred at the employee’s discretion and will.

      91.    Accordingly, Plaintiff has a well-established legal right to sell his

stock in Defendant companies at his discretion.

      92.    Michigan law protects employees who are retaliated against for

exercising a right conferred by a well-established legislative enactment.

      93.    Defendants admitted that one reason they withheld his annual bonus

and “Long Term Incentive” payout for 2018 was their displeasure that Plaintiff

sold his shares in the company. Plaintiff properly disclosed his sale of shares.




                                          18
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19        PageID.90     Page 20 of 24



       94.    As a result of this retaliation, Plaintiff is also ineligible to receive

payment of the company’s May 2 and 30, 2019 special dividends on the stock he

should have received as his 2018 “Long Term Incentive” payout.

       95.    This retaliation would not have occurred if Plaintiff had not exercised

his well-established right to transfer his shares of Defendants’ stock.

       96.    The actions of Defendants, by their agents, employees and

representatives, were intentional, in deliberate disregard for the rights and

sensibilities of Plaintiff.

       97.    As a direct and proximate result of those actions, the terms, conditions

and privileges of Plaintiff’s employment were adversely affected, and he has been

denied 90% of his compensation.

       98.    As a further direct and proximate result of Defendants’ wrongful acts,

Plaintiff sustained injuries and damages including but not limited to: loss of

earnings, benefits, “Long Term Incentive” compensation (shares) and special

dividends, as well as earning capacity; mental anguish; anxiety about his future,

physical and emotional distress, humiliation and embarrassment; loss of

professional reputation; damage to his good name and reputation; and loss of the

ordinary pleasures of everyday life.




                                          19
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19       PageID.91    Page 21 of 24



                                   COUNT IV
                                Unjust Enrichment

      99.    Plaintiff realleges all prior paragraphs as if they were fully set forth

herein.

      100.   As set forth above, Defendants remain under investigation by the SEC

in connection with their self-reported longstanding, well-known practice of

reporting monthly fleet sales numbers.

      101.   Plaintiff provided services to Defendants in 2018 in reliance upon

their promises to provide him compensation, including his annual bonus, “Long

Term Incentive” payout, and special dividends, which constitute more than 90% of

his total compensation, to his substantial detriment.

      102.   Defendants intentionally withheld Plaintiff’s annual bonus, “Long

Term Incentive” payout, and special dividends with the intention of using these

resources to fund a voluntary fine or settlement to the SEC, in order to avoid

exposure to public scrutiny and potential for a finding of wrongdoing against

Defendants from the SEC and because they were misled that Plaintiff sold his

stock shares and preferred to keep the value of the 2018 shares themselves.

      103.   Defendants have been unjustly enriched by the money and property

withheld from Plaintiff, as well as by the services Plaintiff provided that they now

wrongfully refuse to compensate him for.



                                         20
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19         PageID.92   Page 22 of 24



      104.   At the time Defendants induced Plaintiff to provide services for 2018,

they could reasonably foresee that their failure to provide him more than 90% of

his compensation would significantly damage Plaintiff.

      105.   Despite Plaintiff’s repeated requests and demands to Defendants for

his annual bonus, stock payout, and special dividends, Defendant refuses to

provide Plaintiff with this compensation, which he is due.

      106.   As a direct and proximate result of Defendants’ failure to perform as

promised, Plaintiff has been damaged monetarily, by Defendants intentionally

withholding more than 90% of his total compensation for the year 2018.

      107.   Plaintiff is entitled to a judgment of this Court compelling Defendants

to provide him the compensation he is due, including his annual bonus and “Long

Term Incentive” payout for 2018, as well as the special dividends associated with

this payout, as stated above.

                                RELIEF REQUESTED

Plaintiff demands judgment against Defendants as follows:

      A.     Legal Relief:

             1.    Compensatory damages in whatever amount he is found to be

                   entitled;

             2.    Exemplary damages in whatever amount he is found to be en

                   titled; and,


                                        21
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19             PageID.93   Page 23 of 24



              3.     An award of interest, costs, reasonable attorney fees, and expert

                     witness fees.

       B.     Equitable Relief:

              1.     An injunction from this Court prohibiting any further acts of

                     wrongdoing or retaliation against Plaintiff;

              2.     An award of interest, costs and reasonable attorney fees; and,

              3.     Whatever other equitable relief appears appropriate at the time

                     of final judgment.

Dated: June 12, 2019                             Respectfully submitted,
                                                 DEBORAH GORDON LAW
                                                 /s/Deborah L. Gordon (P27058)
                                                 Elizabeth A. Marzotto Taylor (P82061)
                                                 Attorney for Plaintiff
                                                 33 Bloomfield Hills Parkway, Suite 220
                                                 Bloomfield Hills, Michigan 48304
                                                 248-258-2500/FAX 248-258-7881
                                                 dgordon@deborahgordonlaw.com
                                                 emarzottotaylor@deborahgordonlaw.com

                         DEMAND FOR TRIAL BY JURY

       Plaintiff Reid Bigland, by his attorneys Deborah Gordon Law, demands a

trial by jury of all the issues in this cause.

Dated: June 12, 2019                             Respectfully submitted,
                                                 DEBORAH GORDON LAW
                                                 /s/Deborah L. Gordon (P27058)
                                                 Elizabeth A. Marzotto Taylor (P82061)
                                                 Attorney for Plaintiff
                                                 33 Bloomfield Hills Parkway, Suite 220
                                                 Bloomfield Hills, Michigan 48304
                                             22
Case 2:19-cv-11659-GAD-SDD ECF No. 10 filed 06/12/19   PageID.94   Page 24 of 24



                                      248-258-2500/FAX 248-258-7881
                                      dgordon@deborahgordonlaw.com
                                      emarzottotaylor@deborahgordonlaw.com




                                     23
